DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of the present Application is a continuation of U.S. Non-Provisional Patent Application No. 16/449,252 filed on June 21, 2019, now U.S. Patent No. 11,095,415, and claims priority to: U.S. Provisional Patent Application No. 62/692,910 filed on July 2, 2018; and U.S. Provisional Patent Application No. 62/698,753 filed on July 16, 2018.
Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on October 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Application Status
5.	Acknowledgment is made of the present application is submitted on August 16, 2021. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
7.	Claims 1-20 rejected under 35 U.S.C. 112(b).
Regarding claim 1, it recites, “A method, comprising: 
receiving information for a first code rate and for a second code rate; 
determining a first number of resource elements (REs) for multiplexing first acknowledgement information in a physical uplink control channel (PUCCH) based on: the first code rate when second acknowledgement information is not multiplexed in the PUCCH, and the second code rate when the second acknowledgement information is multiplexed in the PUCCH; 
multiplexing the first acknowledgement information in the PUCCH; and 
transmitting the PUCCH.”
The claim is a method-step claim that includes multiple steps, e.g., receiving, determining, multiplexing, and transmitting steps. 
For the receiving step, i.e., “receiving information” as indicated in italics above, where the information is received from is not defined in the claim. In other words, what is the sending party/entity of the information? Also, what is the receiving party/entity?
Similarly, for the transmitting step, i.e., “transmitting the PUCCH” as indicated in italics above, where the PUCCH is transmitted to is not defined in the claim. 
Consequently, claim 1 is rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as the invention.
Same rationale applies to claim 8 for the usage of the terms “receive information” in line 2 and “transmit the PUCCH” in line 12; to claim 15 for the usage of the terms “transmit information” in line 2 and “receive the PUCCH” in line 12
Claims 2-7, 9-14, and 16-20 are rejected since they all depend from claim 1, 8, or 15.
8.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b).

Allowable Subject Matter
9.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as presented above, but would be allowable if rewritten or amended to overcome the rejection(s). 
	The following is the reason for examiner’s statement of allowance:
	The closest prior art on record, Zhang et al. (US 2019/0174466) and Park et al. (US 2015/0208392) are generally directed to various aspects of implementing the time domain resource allocations in wireless communications systems, that include time-domain symbol determination and indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel, time domain resource allocations for mini-slot operations, rules for postponing and dropping for multiple mini-slot transmission, and collision handling of sounding reference signals with semi-statically or semi-persistently configured uplink transmissions; and determining the PDSCH start symbol index when a PDSCH start symbol value included in a PDSCH resource element mapping and Quasi co-location Indicator (PQI) parameter set is determined by an upper layer. 
	However, in consideration of claim limitations, the information disclosure statement filed October 26, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
	“determining a first number of resource elements (REs) for multiplexing first acknowledgement information in a physical uplink control channel (PUCCH) based on: the first code rate when second acknowledgement information is not multiplexed in the PUCCH, and the second code rate when the second acknowledgement information is multiplexed in the PUCCH;” and “multiplexing the first acknowledgement information in the PUCCH,” as specified in claim 1. 
	Similar limitations are included in claim 8. 
		“determine a first number of REs for demultiplexing first acknowledgement information from a physical uplink control channel (PUCCH) based on: the first code rate when second acknowledgement information is not demultiplexed from the PUCCH, and the second code rate when the second acknowledgement information is demultiplexed from the PUCCH;” and “a demultiplexer configured to demultiplex the first acknowledgement information from the PUCCH,” as specified in claim 15. 
	Dependent claims 2-7, 9-14, and 16-20 are also allowable for incorporating the features recited in the independent claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhang et al. (US 2019/0174466) is directed to time domain resource allocations in wireless communications systems, that include time-domain symbol determination and indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel, time domain resource allocations for mini-slot operations, rules for postponing and dropping for multiple mini-slot transmission, and collision handling of sounding reference signals with semi-statically or semi-persistently configured uplink transmissions;
Lee et al. (US 9,794,913) is directed to monitoring the ePDCCH or PDSCH by identifying a demodulation reference timing implicitly based on a location of one or more ePDCCH resources where the WTRU may receive downlink control information (DCI);
Park et al. (US 2015/0208392) is cited to show determining the PDSCH start symbol index when a PDSCH start symbol value included in a PDSCH resource element mapping and Quasi co-location Indicator (PQI) parameter set is determined by an upper layer;
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference;
Tenny et al. (US 2012/0113866) is directed for certain aspects of signaling a capability to operate in carrier aggregation configurations and measurement gap requirements corresponding to the carrier aggregation configurations, wherein each carrier aggregation configuration includes frequency bands and a mobile terminal can provide an indication of its measurement gap requirements for all or a subset of its supported frequency bands when operating in the carrier aggregation configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473